Citation Nr: 0937918	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  07-28 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to a compensable disability evaluation for 
residuals of a fracture of the right thumb.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran had active military duty from July 1985 to May 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.

By rating decision dated December 2008, the RO granted 
service connection for residuals of a left knee injury and 
residuals of a right ankle sprain and assigned a 10 percent 
evaluation for each.  There has been no notice of 
disagreement filed as to these matters and they are not 
before the Board for appellate consideration at this time.

In April 2009, the Veteran testified during a video 
conference hearing before the undersigned.  A copy of the 
hearing transcript is associated with the claims folder and 
has been reviewed.


FINDING OF FACT

The Veteran's right thumb disability is manifested by pain, 
weakened grip strength and early posttraumatic arthritis in 
the joint. 


CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the criteria 
for a 10 percent rating for residuals of a fracture of the 
right thumb are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 
4.59, 4.71a, Diagnostic Codes 5224, 5228 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, (West 2002); 38 C.F.R. § 3.159 (2008).

In letters dated in March 2006, May 2006, July 2006 and May 
2008 the Veteran was notified of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  In addition, the 
May 2008 letter notified the Veteran of how VA determines the 
disability rating.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004) and Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
scheduling a medical examination to determine the nature and 
extent of his service-connected right thumb disability, and 
by affording him the opportunity to give testimony before the 
Board.  It appears that all known and available records 
relevant to the issue on appeal have been obtained and are 
associated with the Veteran's claims folder, and the Veteran 
does not appear to contend otherwise.

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the Veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.  




II.  Analysis

Service connection was established for status post fracture 
of the right thumb by rating decision in October 1990, and 
was evaluated as zero percent disabling under Diagnostic 
Codes (DCs) 5299 - 5224.  The Veteran is now seeking a 
compensable evaluation for his service-connected right thumb 
disability and essentially contends that symptoms attributed 
to his right thumb have worsened.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When rating the Veteran's service-
connected disability, the entire medical history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the current level of disability is of 
primary concern in a claim for an increased rating; and the 
more recent evidence is generally the most relevant in such a 
claim, as it provides the most accurate picture of the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  That being said, given unintended 
delays during the appellate process, VA's determination of 
the "current level" of a disability may result in a 
conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period 
that the increased rating claim has been pending.  In those 
instances, it is appropriate to apply staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The August 2006 VA examination report reflects no limited 
motion of the right thumb; the examiner upon review of the x-
rays rendered an impression of status post thumb fracture 
with early posttraumatic arthritis in the right thumb.  The 
examiner further commented that "x-rays today do show 
remnants of a fracture that has healed but he [the Veteran] 
has posttraumatic arthritis in the joint at this time."  
38 C.F.R. § 4.59 provides that "With any form of arthritis, 
painful motion is an important factor of disability, the 
facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints."  Id.  

The evidence shows that the Veteran is right-hand dominant.  
At the August 2006 examination, he reported that he has 
aching, nagging pain in the right thumb and a loss of grip 
strength when he works a long shift.  He stated that he works 
on the railroad and has to climb ladders on the rail cars 
periodically and frequently during the day he engages in 
activities that require grasping with his hand and it is then 
that he notices more pain and weakness.  The Veteran reported 
flare-ups, which he described as an aching pain and more 
weakness in the right hand.  At his video conference hearing 
the Veteran further elaborated on his duties, stating that he 
is a locomotive engineer and drives trains.  He stated that 
he works ten to twelve hours most of the time and is required 
to use his right hand.  He further stated that when his right 
hand starts to give him problems, he compensates with his 
left hand.  He testified that he is constantly working 
different brake and throttle levels, blowing the whistle, 
ringing the bell, and turning things on and off.  Hearing 
Transcript (Tr.), pp. 4, 5, 8.  The Veteran described his 
level of pain of the right thumb to be between four and seven 
on a scale of one to ten.  He stated that he takes pain 
medication every day, but it never completely relieves the 
pain; it just makes it more manageable and bearable.  Tr., 
pp. 3, 6, 7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  The basis of disability evaluation is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. § 
4.10; See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

As noted above, the Veteran's right thumb disability was 
evaluated under DCs 5224 and 5228.  Diagnostic Code 5224, for 
ankylosis of the thumb, provides for a 10 percent rating 
evaluation for favorable ankylosis and a 20 percent rating 
evaluation for unfavorable ankylosis.  Diagnostic Code 5228 
applies to limitation of motion of the thumb and assigns a 10 
percent rating evaluation for a gap of one to 2 inches (2.5 
to 5.1 cm) between the thumb pad and the fingers with the 
thumb attempting to oppose the fingers.  A 20 percent rating 
evaluation is assigned when there is a gap of more than 2 
inches (5.1 cm) between the thumb pad and the fingers with 
the thumb attempting to oppose the fingers.  There is no 
differentiation between the ratings assigned for the major 
and minor hands under these codes.  Upon consideration of the 
evidence of record, the Board notes that a compensable 
rating, not to mention a rating in excess of 10 percent, is 
not permitted under 38 C.F.R. § 4.71a, DC 5224 or DC 5228, as 
there is no evidence that the Veteran's right thumb is 
ankylosed and the August 2006 examination report shows full 
range of motion of the right thumb.

However, the Veteran now has early posttraumatic arthritis in 
the right thumb.  While the VA examination reveals that the 
Veteran has range of motion greater than is required for an 
increased rating, the examiner noted the Veteran's report of 
pain in the right thumb when he does heavy labor and 
repetitive activities and his report of weakened grip 
strength and pain when performing his job.

Affording the Veteran the benefit of the doubt, the Board 
finds that his service-connected right thumb disability more 
closely approximates the criteria for a 10 percent evaluation 
pursuant to 38 C.F.R. § 4.59.  

While the Board finds that the evidence more closely 
approximates the criteria for a 10 percent evaluation, for 
the reasons set forth above, the evidence does not support 
the assignment of a disability rating greater than 10 percent 
under any other diagnostic code.  

The Board has considered whether a higher evaluation is 
warranted under DCs 5003 (degenerative arthritis) and, 5010 
(arthritis due to trauma), and finds that the Veteran's 
service-connected right thumb disability does not meet the 
criteria for a higher evaluation under these codes.  

The Board has also considered whether a separate higher 
evaluation is warranted based on any neurologic dysfunction 
of the right thumb or hand.  There was no neurological 
deficit elicited during the August 2006 VA examination, and a 
separate rating based on neurologic impairment is not 
warranted.  38 C.F.R. §124a, DCs 8514, 8515, 8516.

Similarly, while the Veteran describes some functional 
limitation with the right hand, he does not contend, nor does 
the medical evidence show that he has lost the use of the 
right hand or lost all effective functioning of the hand.  
Thus, the disability does not approximate disabilities based 
on amputation or loss of use of the hand or amputation of the 
thumb.  See, e.g., 38 C.F.R. §§ 4.63, 4.71a, DCs 5125, 5152.

Finally, the Board notes that there is no evidence of record 
that the Veteran's right thumb disability causes marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitates any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
The Board emphasizes that the percentage ratings assigned by 
the VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service- 
connected disability.  38 C.F.R. § 4.1.  While the Veteran 
claims that he must compensate for the pain and loss of 
strength in the right hand at work, he apparently does so 
without significant disruption in his job performance.  In 
the instant case, there is no evidentiary basis in the record 
for a higher rating on an extraschedular basis.  Hence the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extraschedular evaluation.


ORDER

A 10 percent disability evaluation, for residuals of a 
fracture of the right thumb is allowed, subject to the law 
and regulations governing the payment of monetary awards.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


